 

 

Case 4:20-cr-00198-O Document 3 Filed 06/10/20 Page 1of8 PagelD 10

PECRGIED

U.S. DISTRICT C
NORT OURT
CEALED IN THE UNITED STATES DISTRICT COURT LES OF TEXAS

FOR THE NORTHERN DISTRICT OF TEXAS

 

FORT WORTH DIVISION
JUN 10 20%
UNITED STATES OF AMERICA
CLERK U.S. DisTR;
v. No. 4:20-MI- &9O8y:_ CT Court
Deputy —

JIMMY DON JONES (01)

CRIMINAL COMPLAINT

I, the undersigned Complainant, being duly sworn, state the following is true and correct
to the best of my knowledge and belief:

Between on or about November 11, 2019 and April 7, 2020, in the Fort Worth Division
of the Northern District of Texas, Jimmy Don Jones, the defendant, knowingly transported
using any means and facility of interstate and foreign commerce, including by computer, any
child pornography.

Specifically, Jones transported, using the Internet, the following images of child

pornography:

 

File Name File Description
MN 46.jpg | This image depicts the penis of an adult male
touching the mouth of a prepubescent female,
approximately 2-4 years old, with a white liquid
resembling semen on her face.

| This image depicts a prepubescent female toddler,

TE 6.ipg approximately 1-2 years old, lying on her back
with her genitals visible and her legs spread apart.
An adult male’s penis is penetrating her mouth.

 

 

 

166.jpg This image depicts a nude prepubescent female,
approximately 3-5 years old, lying on her back
with an adult male’s penis pressing against her
vagina.

 

 

 

 

 

Complaint - Page 1

ee wee ce me

 
 

 

Case 4:20-cr-00198-O Document 3 Filed 06/10/20 Page 2of8 PagelD 11

 

192.jpg This image depicts a nude prepubescent female,
approximately 4-6 years old, lying on her back.
An adult male’s penis is penetrating her anus.

 

 

 

 

In violation of 18 U.S.C. §§ 2252A(a)(1) and 2252A(b)(1).

INTRODUCTION

1. I am a Special Agent with the Federal Bureau of Investigation (FBI), Dallas
Division and have been employed as a Special Agent of the FBI since April 2004. Asa federal
agent, I am authorized to investigate violations of laws of the United States and to execute
warrants issued under the authority of the United States. I am currently assigned to a Crimes
Against Children Task Force, wherein my duties and responsibilities include investigating
criminal violations relating to the sexual exploitation of children (SEOC). I have gained
expertise in these types of investigations through training in seminars, classes, and my everyday
work. In addition, I have received specialized training in the investigation and enforcement of
federal child pornography laws in which computers are used as the means for transmitting,
collecting and storing child pornography.

2. The information contained in this affidavit is based on my personal knowledge and
experience, my own investigation, and information provided by other law enforcement officers
and/or agents. Since this affidavit is being submitted for the limited purpose of securing an
arrest warrant, I have not included each and every fact known to me concerning this

investigation.

Complaint - Page 2

 

 

 

 
 

 

 

Case 4:20-cr-00198-O Document 3 Filed 06/10/20 Page 3of8 PagelD 12

I have set forth only the facts that I believe are necessary to establish probable cause to believe
that a violation of Transportation of Child Pornography, in violation of 18 U.S.C. §
2252A(a)(1), has been committed by Jimmy Don Jones.

W_OF INV. ATION

| 3. On April 30, 2020, Arlington Police Detective Nathan Bishop received multiple
related CyberTip (CT) reports previously submitted to the National Center for Missing and
Exploited Children (NCMEC). NCMEC believed the six CT reports, submitted by a social
media company called “MIM,” were related to the same offender. MI reported multiple
user accounts had uploaded files of child pornography using its service from November 11,
2019 to April 7, 2020. The CT reports included the following account identifiers with the

reported accounts:

 

 

 

 

 

 

 

 

CT Report Number User Name Email Address

59663418 a air NN S2. @ gmail.com
59844699 Ga Eye Sir @protonmail.com
64133699 BE ke EE 29 @yahoo.com
65645871 a dy ml 00 (gmail.com
67946541 ton On @gmail.com
68090471 a idy BE 3 8 @email.com

 

 

 

 

Complaint - Page 3

 

 

 

 
 

 

 

 

Case 4:20-cr-00198-O Document 3 Filed 06/10/20 Page 4 of 8 PagelD 13

4, Each of the CT reports included files of suspected child pornography that were

uploaded by the user. Det. Bishop reviewed the files and observed the following files, which

appeared to depict real minors engaged in sexually explicit conduct, from the associated CT

reports:

 

CT Report

File Name

File Description

 

59663418

a ‘<ire

This image depicts the penis of an adult male
touching the mouth of a prepubescent female,
approximately 2-4 years old, with a white
liquid resembling semen on her face.

 

64133699

EE d6.jpc

This image depicts a prepubescent female

toddler, approximately 1-2 years old, lying on

her back with her genitals visible and her legs

spread apart. An adult male’s penis is
enetrating her mouth.

 

68090471

166.jpg

This image depicts a nude prepubescent female,
approximately 3-5 years old, lying on her back
with an adult male’s penis pressing against her
vagina.

 

68090471

 

 

192.jpg

 

This image depicts a nude prepubescent female,
approximately 4-6 years old, lying on her back.
An adult male’s penis is penetrating her anus.

 

5. The IP addresses used for these accounts included internet hosting companies in

several countries. Your A ffiant believes this is indicative of a user using a service such as a

virtual private network (VPN) to navigate the Internet while masking the true origin IP address

of the user.

Complaint - Page 4

 

 
 

6. The CT reports also included prior investigative information conducted by FBI
Special Agents and Analysts acting as liaisons with NCMEC. These personnel submitted
subpoenas to Google, Charter Communications, T-Mobile, and Verizon Wireless for account
details and subscriber information relating to IP addresses reported in the CyberTips.

7. Det. Bishop reviewed the IP addresses and account identifiers from the subpoena
responses and determined that the Google accounts had common IP addresses, indicating the
same end user likely created and was using the accounts. The common IP addresses and the

subscriber's name and address are listed below:

 

 

IP Address Account Name Subscriber
97,93.183.82 WN 3 8@gmail.com | Shields Industrial Supply
2400 Cullen St

29 @yazhoo.com | Fort Worth TX 76107

0 @enail.com
BE on @gmail.com |
BS S gmail.com
 S2 @ gmail.com

Case 4:20-cr-00198-O Document 3 Filed 06/10/20 Page5of8 PagelD 14

 

67.10.243.250 29 @yahoo.com | Servies Jones Drafting
WBA mberway Dr

ES 2 @gmail.com | Arlington TX 76014
Eon @gmail.com

 

 

 

 

 

8. CT Report 59663418 indicates that the Google account

BE S2@email.com utilized the recovery email of Bs @emait.com,

both of which were accounts used at various times by the MJ account referenced in the —

Complaint - Page 5

 

 

 
 

 

Case 4:20-cr-00198-O Document 3 Filed 06/10/20 Page 6of8 PagelD 15

CyberTips. The subpoena return from Google further identifies logins to the
RE 52 gmail.com account from T-Mobile and Verizon Wireless. The subpoena
return for those IP addresses from T-Mobile resolve to:

a. Subscriber: JIMMY JONES

b. Address: 2400 Cullen Street, Fort Worth, Texas
The subpoena returns for those IP addresses from Verizon Wireless resolve to:

c. Subscriber: JACQUE JONES

d. Address: BB Amberway Drive, Arlington, Texas

9. Det. Bishop searched law enforcement databases and determined that a person
named Jimmy Don Jones, date of birth [redacted] 1968, resides at BR Amberway Drive,
Arlington, Texas. Jones is a registered sex offender. His sex offender registration lists his
residence as BE Amberway Drive and that he is employed with a business named "Texas
Drafting Services" at his same home address. A Texas Workforce Services search for Jones
showed employment at Shields Industrial Supply. The phone number | 145 is the
primary phone number provided by Jimmy Jones for his sex offender registration.

10. Based on the above information, Det. Bishop obtained a search warrant for the
residence at Amberway Drive, Arlington, Texas. This warrant was executed on June 9,
2020. On this day, Jones was interviewed by Det. Bishop and placed under arrest and charged
with the state violation of Promotion of Child Pornography. Jones was transferred to the
Tarrant County Jail at 100 Lamar Street, Fort Worth, Texas. Det. Bishop seized, among other

items, a Samsung Galaxy Note 9 and a Coolpad cellular phone.

Complaint - Page 6

 

 

 
 

 

Case 4:20-cr-00198-O Document 3 Filed 06/10/20 Page 7of8 PagelD 16

Det. Bishop determined that the IMEI numbers for the Samsung Galaxy Note 9 and the Coolpad
phone match those in the Verizon and T-Mobile subpoena responses to NCMEC, respectively.

11. On June 9, 2020, SA Thompson interviewed Jimmy Jones at the Tarrant County
Jail. Jones was read his Miranda rights, acknowledged understanding those rights, and agreed
to answer questions.

12. Jones stated he has an addiction to child pornography. He stopped viewing child
pornography for about seven years but started actively trafficking in child pornography again in
about 2015. Since then he used various phone applications, including Mi. to communicate
with others about child pornography and to view, receive, and distribute files of child
pornography. .

13. Jones would use these applications from his Samsung Galaxy Note 9 phone and
the Coolpad phone. Jones said Mis no longer installed on his phone since Mia
cancelled his account a few months ago for violations of terms of service. The account
2 gmail.com is Jones’s account and is currently connected to the Samsung
Galaxy Note 9 and the Coolpad phone. Jones confirmed that the phone number to his Samsung
Galaxy Note 9 phone is MMMMM-1145, the same number listed on his sex offender registry.

14. Jones said he would access and distribute child pornography “95 - 99 percent of
the time” from his place of employment, Shields Industrial Supply. He would use the apps
while in his private office and sometimes on the drive home. If he didn’t trade child
pornography at work he would do so in the bathroom of his home in Arlington, Texas, where his
wife could not observe him. Jones stated that he never traded child pornography anywhere

besides these two locations or in his car between the two locations.

Complaint - Page 7
 

 

 

Case 4:20-cr-00198-O Document 3 Filed 06/10/20 ‘Page 8 of 8 PagelD 17

15. Jones estimated that law enforcement would find approximately 1000 images and
videos of child pornography on his cellular devices. He could not recall the specific files
identified in the CyberTips because “there are just so many.”

16. Your Affiant is aware that Jones’s place of employment and residence are both in
the Northern District of Texas. Your Affiant is also aware that the descriptions of the images
provided by Det. Bishop and listed in paragraphs one and four meet the federal definition of
child pornography. Further, in order to upload the previously referenced images to Jones’s
Mi account, Jones had to use the Internet, which is a means and facility of interstate and

foreign commerce.

NCLUSION

17. Based on the foregoing facts and circumstances, there is probable cause to believe
that between on or about November 11, 2019 and April 7, 2020, in the Northern District of
Texas, Jimmy Don Jones knowingly used a means and facility of interstate commerce to

transport child pornography, in violation of 18 U.S.C.§§ 2252A(a)(1) and 2252A(b)(1).

EEO
Christopher W mpson

Special Agent
Federal Bureau of Investigation

Subscribed and sworn before me this y O4 Hday of June 2020, at 0:3 am, in Fort

Worth, Texas.
Hol Ye a4,

HAL R. RAY, JR.
United States Magistrate Judge

Complaint - Page 8

 
